       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 1 of 26




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA




Dennis A. Verrett, Jr. individually and         Court File No. 0:18-02513-DSD-BRT
as parent and next friend of T.S.V.             Case Type: Const. Discrimination

                       Plaintiffs,




vs.                                       PLAINTIFFS’ REPY MEMORANDUM
                                               TO MOTION TO DISMISS

Independent School District #625

                       Defendant.


                                     INTRODUCTION

      The Plaintiffs’ claims under the Equal Educational Opportunities Act, Title

VI of the Civil Rights Act of 1964, the Fourteenth Amendment of the United States

Constitution, Saint Paul Human Rights Ordinance, and the Minnesota Human

Rights Act arising from the actions of the Defendant with respect to the incidents

on June 8, 2017, and its actions related to the investigation and handling of those

incidents thereafter are a serious violation of the Plaintiffs’ civil rights and do

represent significant actionable claims which should be redressed by this Court.

Plaintiff Dennis A. Verrett Jr. does have standing for his claims and this court does

                                            1
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 2 of 26




have subject matter jurisdiction over those important civil rights claims. The July

5, 2018, Memorandum of Findings issued by the Saint Paul Department of Human

Rights agrees with the Plaintiffs’ position. See attached and incorporated herein by

reference.

                                       FACTS

      Plaintiffs restate and hereby republish the facts set forth in their Complaint

filed with the Court. Plaintiffs’ factual assertions were entirely consistent with,

and in fact based upon, the City of Saint Paul Human Rights Division’s

Memorandum of Findings, attached to the Complaint as Exhibit A. The Plaintiffs

do not disagree with or object to the Defendant’s rendition of the facts in its

memorandum in support of its motion to dismiss, except to the extent they omit

and minimize the severity and pervasiveness of the District’s acts and omissions.

In its attempt to provide cover for the egregious behaviors of Defendant, the

factual statement in the Defendant’s memorandum is factually accurate, but

misleading.

      In relying upon and confining themselves to the factual assertions contained

in the report of a third-party governmental agency tasked with transparent, process-

driven and impartial fact-finding, which facilitates and encourages the Defendant’s

participation, the Court can fully rely upon the accuracy of factual assertions not

directly refuted by the Defendant during that investigation and place a high degree


                                           2
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 3 of 26




of confidence and trust in those assertions contained in the third-party

Memorandum of Findings.

      Restating here the plethora of facts articulated in the Memorandum of

Findings and the Complaint would be redundant and seemingly unnecessary,

therefore the Plaintiffs instead offer the following unrefuted facts to provide the

Court some context for reviewing the legal arguments of the parties.

      • The actions of the assistant principal endorsed the in-class statement of

          the teacher, in that they attempted to support the truthfulness of his

          thoughtless assertions. In doing so, T.S.V. could reasonably infer that the

          racial judgment and animus inherent in his statement were shared by the

          administration of the school and were pervasive with the Defendant

          institution.

      • The Defendant’s refusal to take immediate remedial action allowed other

          non-minority students to persist in the belief that certain other races were

          behaviorally or academically inferior. Plaintiffs were left with the

          unavoidable conclusion that T.S.V. would be required to attend classes in

          the upcoming year with students who had been taught that T.S.V. was

          part of an inferior racial group.

      • By not correcting what Defendant characterizes as mere racially

          insensitive comments becomes institutionalized by Defendant’s failure to

                                              3
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 4 of 26




         provide context or remediation. All students in that class could

         reasonably infer that the Defendant school operated under a theory that

         certain races were academically and behaviorally inferior.

                                  ARGUMENTS

I. Standard of Review

      The Federal Rules of Civil Procedure, Rule 8(2) requires that a pleading

must contain “a short and plain statement of the claim showing that the pleader is

entitled to relief;…” The pleading must give the Defendant fair notice of what the

claim is … and the grounds upon which it rests. See Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555, (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957). Factual allegations must be enough to raise a right to relief above a

speculative level. Id. 555, (quoting 5 C. Wright & A. Miller, Federal Practice and

Procedure § 1216, 235-236 (3d ed. 2004)). In appraising the sufficiency of a

complaint, the accepted rule is the complaint should not be dismissed unless it

appears beyond doubt the plaintiff can prove no set of facts in support of his claim

to entitle him to relief. See Conley v. Gibson, 355 U.S. 41, 45-46 (1957). A

complaint should be dismissed pursuant to Rule 12(b)(6) only where "it is clear

that no relief could be granted under any set of facts that could be proved

consistent with the allegations." See Collier v. William Penn School District, 956




                                          4
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 5 of 26




Fed. Supp. 1209, 1211 (E.D. Pa. 1997)(Quoting Hishon v. King & Spalding, 467

U.S. 69, 73, 104 S. Ct. 2229, 2232, 81 L. Ed. 2d 59 (1984).

      Simplified notice pleading is made possible by the liberal opportunity for

discovery and pretrial procedures set forth in the rules. See Conley v. Gibson, 355

U.S. 41, 47-48 (1957). A well-pleaded complaint may proceed even if it strikes a

savvy judge that actual proof of those facts is improbable and that a recovery is

very remote and unlikely. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556,

(2007) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S. Ct. 1683). All well

pleaded factual allegations in the complaint are assumed to be true and viewed in

the light most favorable to the plaintiff. See Collier v. William Penn School

District, 956 Fed. Supp. 1209, 1211 (E.D. Pa. 1997 Jenkins v. McKeithen, 395 U.S.

411, 421, 89 S. Ct. 1843, 1848-49, 23 L. Ed. 2d 404 (1969).

II. Plaintiffs’ claims under the EEOA are valid and should be redressed

      The Equal Educational Opportunities Act (EEOA) provides in relevant part,

“No State shall deny equal educational opportunity to an individual on account of

his or her race, color, sex, or national origin, by—

      (b) the failure of an educational agency which has formerly practiced such

deliberate segregation to take affirmative steps, consistent with part 4 of this

subchapter, to remove the vestiges of a dual school system;…”. See Equal

Educational Opportunities Act of 1974 (“EEOA”), 20 U.S.C. § 1703.


                                           5
        CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 6 of 26




       The School District is an educational agency under 20 U.S.C. § 1703 and 20

U.S.C. § 1720. Indeed, the EEOA expressly contemplates “local educational

agencies,” like the School District, in defining an “educational agency.” See 20

U.S.C. §1720(a) and §1720(b). There is ample historic evidence that St. Paul

Public Schools practiced deliberate segregation. The St. Paul School Board action

of 1857 required the segregation “whenever thirty pupils of African descent apply

for instruction, the Secretary is authorized to employ a teacher for the same.” St.

Paul Weekly Pioneer and Democrat, Nov 5, 1857; Spangler, 33-34. Various forms

of that official policy continued in the years and decades that followed. The

segregation set in motion by such deliberate policies and the housing patterns that

reinforced such segregation have continued unabated to today. As recently as this

year the Minnesota Supreme Court in Cruz-Guzman v. State of Minnesota, 916

N.W. 2d 1 (Minn. S. Ct., 2018) noted that Plaintiffs’ complaint contained “copious

data demonstrating a ‘high degree of segregation based on race and socioeconomic

status’ in Minneapolis and Saint Paul public schools. The public schools in

Minneapolis and Saint Paul that appellants' children and other school-age children

attend are "disproportionately comprised of students of color and students living in

poverty, as compared with a number of neighboring and surrounding schools and

districts." Id. 5.




                                          6
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 7 of 26




      The comments of the science teacher and the subsequent actions of the

assistant principle are vestiges of that dual school system. The instinctual reliance

on racial distinction to explain and deal with a behavioral problem in the first

instance and attempt to justify such racist comments by a hastily conducted

internet search in the second demonstrate that the educational institution has not

even taken steps necessary to remove the most visible signs of a system

constructed on a foundation of racial distinction and division. The well-

documented fact that not one, but two adults charged with educating the children

of the school district believed that these were appropriate words and actions to deal

with a situation as mundane as classroom misbehavior, is the best evidence of the

inadequacy of the educational agency’s efforts to remove the aforementioned

vestiges of a segregated system.

III. Defendant’s actions give rise to valid, actionable claims under Title VI.

      “No person in the United States shall, on the ground of race, color, or

national origin, be excluded from participation in, be denied the benefits of, or be

subjected to discrimination under any program or activity receiving Federal

financial assistance.” 42 U.S.C. § 2000d. An overt and noncontextualized

statement in an open classroom of a theory of racial inferiority is quintessential

discrimination in that it deliberately or recklessly creates emotional and

psychological barriers to learning. It is unrealistic to assume that all students,


                                           7
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 8 of 26




regardless of race, are on equal footing to process information and think critically

about that information after hearing such a hurtful statement regarding the

academic and behavioral inferiority of a small group of students in that classroom.

      Title VI defines “program or activity” as to include local educational

agencies. 42 U.S.C. § 2000d-4a(2)(B). As a recipient of federal funding, the

Defendant is subject to Title VI and the relevant regulations thereunder. Federal

regulations promulgated under Title VI forbid the Defendant from subjecting

individuals to discrimination because of race or color that have the effect of

defeating or substantially impairing accomplishment of the objections of the

educational program with respect to individuals of a particular race or color. See,

e.g., 34 C.F.R. §§ 100.3. Defendant’s actions created a permanent impression in

the minds of all the students in the classroom that the teacher subscribed to and

endorsed the theory of relative racial inferiority/superiority. All subsequent class

participation within that classroom is likely to viewed through the lens of those

assertions. Every time T.S.V. contributes to class discussions, T.S.V. will likely

contemplate whether the merits of any such contribution will be judged by peers

and the teacher and whether they will be devalued due to the theory of racial

inferiority. That constant consideration, along with risk/benefit analysis to which it

will naturally give rise, and all the mental gymnastics that it entails, will impair




                                           8
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 9 of 26




T.S.V.’s ability to meaningfully participate in the classroom and might lead those

around T.S.V. to discount the ideas and views T.S.V. contributes.

      The Defendant is prohibited from discriminating against the Plaintiffs,

including by allowing employees to make statements regarding Plaintiff’s child’s

race and color and by providing unequal education services on the basis of race

and color. Not only are the teacher’s statements of the precise nature that Title VI

sought to avoid, but the lasting effect of such statements on the integrated

classroom creates unequal education by a creating an artificial achievement barrier

between those who are thought to be inferior and those thought to be relatively

superior. Harassment does not need to be targeted at a particular complainant in a

hostile environment case. See Hall v. Gus Construction Co., 842 F.2d 1010, 1015

(8th Cir. 1988). The science teacher’s hurtful comments may not have meant to

target T.S.V. specifically, but the affect of creating a hostile environment based on

race still occurred and was validated and endorsed by the assistant principal and

then the school district.

      In a case with very similar facts, the court ruled against a Rule 12(b)(1) and

(6) motion to dismiss holding, “Mindful that “ ‘the burden of establishing a prima

facie case ... is not onerous,’ ” id. at 270-71 (quoting Tex. Dep’t of Cmty. Affairs v.

Burdine, 450 U.S. 248, 253, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981)), we conclude

that plaintiffs have adduced sufficient evidence to establish a prima facie case for


                                           9
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 10 of 26




purposes of their Title VI and the NJLAD claims of racial discrimination.” See

L.L. v. Evesham Township Bd. of Ed., 710 Fed. Appx. 545, 549 (2017). The court

goes on to state, “The complaint about the teacher’s purported tacit acceptance of

the student’s use of a racial epithet and the other complaints, if proved at trial, are

sufficient to support an inference that the School District’s actions were

discriminatory. Accordingly, we conclude that plaintiffs adduced a prima facie

case of discriminatory treatment under Title VI and the NJLAD.” Id. 549.

      The comments made by the Defendant’s employee teaching the science class

upset and humiliated Plaintiff T.S.V. and the Defendant’s failure to take

appropriate actions in the aftermath of those comments served to prevent the

Plaintiffs from receiving the same benefit of the Defendant’s educational program

and services in direct violation of the regulations. See 34 C.F.R. §§

100.3(b)(1)(iii) – (iv) and (vi). After allowing months for concluding an

investigation and implementing corrective measures and actions the Plaintiffs,

seeing none, moved to a different educational institution looking for a better

educational environment in which to learn.

      To determine whether the actions of the Defendant rose to the level of

creating a hostile educational environment the Court must look at all the

circumstances. See Harris v. Forklift Systems, Inc., 114 S. Ct. 367, 23 (1993).

The circumstances may include the frequency of the discriminatory conduct, the


                                           10
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 11 of 26




severity, whether it was physically threatening or humiliating, or a mere offensive

utterance. Id. 23. No single factor is required. Id. 23. In its July 5, 2018,

Memorandum of Findings, the City of Saint Paul’s Human Rights Division

concluded evidence existed to suggest a Title VI violation had occurred in this

matter using the investigative standards set forth in the Department of Education

Office of Civil Rights (“OCR”) Notice of Investigative Guidance entitled “Racial

Incidents and Harassment Against Students at Educational Institutions;

Investigative Guidance” as published in the Federal Register, Vol. 59 No. 47, on

Thursday, March 10, 1994. The notice states “To establish a violation of title VI

under the hostile environment theory, OCR must find that: (1) A racially hostile

environment existed; (2) the recipient had actual or constructive notice of the

racially hostile environment; and (3) the recipient failed to respond adequately to

redress the racially hostile environment.” Looking at all the circumstances, the

offensive comments from the teacher that humiliated Plaintiff T.S.V. and caused

T.S.V. to leave the classroom, the comments from the assistant principal validating

and supporting those offensive comments and attempts to prove them as correct

and substantiated with scientific evidence from the internet regarding the

achievement gap, and then the Defendant’s failure to respond or implement

corrective action with Plaintiffs, the Defendant was on notice of the actions of the

teacher and assistance principal, all the actions and inactions accumulate to create a


                                          11
      CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 12 of 26




hostile educational environment with no adequate response. See Harris v. Forklift

Systems, Inc., 114 S. Ct. 367, 23 (1993). The Court should construe the facts in the

light most favorable to the Plaintiff. See Zeno v. Pine Plains Central School Dist.,

702 F. 3d 655, 659 (2012) (Quoting Townsend v. Benjamin Enters., Inc., 679 F.3d

41, 51 (2d Cir. 2012).

      The Defendant argues in its memorandum of law that Title VI only prohibits

intentional discrimination. See Def. Memo. Pg. 10. We disagree, unintentional

discrimination and disparate impact discrimination are both prohibited by Title VI

and the underlying regulations. “Under these circumstances, it must be concluded

that Title VI reaches unintentional, disparate impact discrimination as well as

deliberate racial discrimination.” See Guardians Assn. v. Civil Svc. Comm’n, 483

U.S. 582, 593 (1983). The Court in its opinion explained its different

interpretation of the Bakke case as cited by the Defendant. The Court held, “The

Court of Appeals recognized this, but was of the view, as are respondents, that

University of California Regent v. Bakke, supra, had confined the reach of Title VI

to those programs that are operated in an intentionally discriminatory manner. For

two reasons, I disagree with this reading of Bakke.” Id. 589. Therefore, we submit

that the discrimination need not be intentional and the regulations forbid disparate

impact discrimination. However, the Plaintiffs believe the racial comments spoken

by the science teacher to a class of 5th grade students and then reaffirmed and


                                         12
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 13 of 26




endorsed by the assistant principle were intentional as was the failure to take

corrective measures by the administration of the school. But even if the comments

and the endorsement of those comments were somehow unintentional, they created

a disparate impact on the education of Plaintiff T.S.V. and are therefore actionable

under Title VI and its regulations.

      The Plaintiffs have met all four of the standards set forth in Davis. See

Davis v. Monroe County Board of Education, 526 U.S. 629 (1999). A finding of

deliberate indifference depends on the adequacy of a school district's response to

the harassment. See Zeno v. Pine Plains Central School Dist., 702 F. 3d 655, 666

(2012) (Quoting Hayut v. State University of New York, 352 F.3d 733, 750 (2d Cir.

2003). If allowed the opportunity for discovery, the Plaintiffs will gather support

to prove that the Defendant acted with deliberate indifference towards the tragic

comments made in the 5th grade class on June 8, 2017, which were further justified

and endorsed by the assistant principal with her comments, display of internet

statistics and her misguided request for T.S.V. to fill out the behavioral reflection

form, which then were perpetuated by the lack of action on behalf of human

resources or other school district administrators from June until August 2017.

      The Zeno court went on to state “a failure to respond”, See Hayut v. State

University of New York, 352 F.3d 733, 751 (2d Cir. 2003), “a response that "only

follows after a lengthy and unjustified delay,"” id. (internal quotation omitted), and


                                          13
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 14 of 26




“a response that "amount[s] to deliberate indifference to discrimination,"” Quoting

Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 290 (1998), “have all been

found inadequate.” Id. The failure to keep the parents informed of the ongoing

investigation and the failure to take any remedial action whatsoever with the

students who heard the comments or the employees who made and then endorsed

them absolutely constitute deliberate indifference by the Defendant.

      The Memorandum of Findings by the Saint Paul Department of Human

Rights dated July 5, 2018, concluded, “When Complainant Father and

Complainant Daughter's mother brought these racially harassing incidents to the

attention of the school administrative staff, appropriate actions were not taken.

Complainant Daughter's mother proposed a very reasonable resolution, but the

school declined to accept the resolution. The Assistant Principal received no

correction for her actions. Complainants were not updated with the results of the

investigations nor were they informed of the Respondent's actions in response.

Complainant Daughter did not receive a formal apology from the Science Teacher

until months after the incident, and when she did, the card was left blank

suggesting a lack of sincerity. The Assistant Principal attempted to justify her

behavior when apologizing to Complainants, also suggesting a lack of sincerity.

The behavior of all of the school's staff after the racially harassing incidents failed

to rectify the situation or show remorse for what had happened. Moreover, the


                                           14
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 15 of 26




Respondent took no action to address the hostile environment created for all

students including the Complainant Daughter. Thus, Respondent both created and

then sustained a racially hostile education environment”. Therefore, the official

investigation agrees Defendant created a hostile environment and then showed

deliberate indifference towards the problem. Therefore, Plaintiffs met the fourth

element of Davis.

      The actions by the Defendant were severe, pervasive and objectively

offensive. An “isolated incident” can create a hostile environment if the incident is

“extremely serious”. See Boyer-Liberto v. Fontainebleau Corporation, 786 F. 3d

264, 277 (4th Cir. 2015). The status of the harasser may be a significant factor. Id.

278. Courts have held that a supervisor’s harassment affects the work environment

much more than harassment by a co-equal. See Rodgers v. W.-S. Life Ins. Co., 12

F.3d 668, 675 (7th Cir. 1993). The comments made during the 5th grade science

class about academic inferiority of African Americans were made by a teacher and

then validated by an assistant principal. Certainly these were people T.S.V. and

the other students who heard the comments had been taught by their parents and

others to respect and hold in high esteem. This was further exacerbated by the

request to fill out the behavioral reflection form and then the failure of the school

district to take any meaningful actions to apologize, correct or dispel the idea that




                                          15
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 16 of 26




T.S.V. would suffer a more difficult academic career than similarly situated white

students.

IV. Defendant violated the 14th Amendment of the U.S. Constitution.

      The equal protection clause of the Fourteenth Amendment of the United

States Constitution provides that “[n]o State shall … deny to any person within its

jurisdiction the equal protection of the laws.” U.S. Const., amend. XIV, § 1. The

due process clause of the Fourteenth Amendment of the United States Constitution

provides that no State “shall … deprive any person of life, liberty, or property,

without due process of law.” U.S. Const., amend XIV, § 1.

      Students in Minnesota are entitled to receive an appropriate public education

through the age of 21. See Minn. Stat. § 120A.20, subd. 1. This statutorily created

right qualifies as a property interest protected by the due process clause of the

Fourteenth Amendment. The Plaintiffs properly pled violations of the Fourteenth

Amendment including both equal protection and due process violations in their

Complaint. See Pl. Compl. Para. 52-61. Plaintiffs pled and herein argue that due

to the aforementioned actions towards the Plaintiffs the Defendant school district is

liable for violations of the Plaintiffs’ constitutional rights under 42 U.S.C. § 1983.

See Pl. Compl. Para. 60.

      The court in Monell, states that although the touchstone of the § 1983 action

against a government body is an allegation that official policy is responsible for a


                                          16
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 17 of 26




deprivation of rights protected by the Constitution, local governments, like every

other § 1983 "person," by the very terms of the statute, may be sued for

constitutional deprivations visited pursuant to governmental "custom" even though

such a custom has not received formal approval through the body's official

decision making channels. See Monell v. Department of Social Services of the City

of New York, 436 U.S. 658, 690-691 (1978)(Qouting Mr. Justice Harlan, writing

for the Court, said in Adickes v. H. Kress & Co., 398 U. S. 144, 398 U. S. 167-168

(1970)).

      However, the Monell court goes on to conclude that a violation of official

policy or custom is required. Id. 694. Yet, the court does interestingly state,

“Since this case unquestionably involves official policy as the moving force of the

constitutional violation found by the District Court, see supra at 436 U.S. at 660-

662, and n. 2, we must reverse the judgment below. In so doing, we have no

occasion to address, and do not address, what the full contours of municipal

liability under § 1983 may be. We have attempted only to sketch so much of the §

1983 cause of action against a local government as is apparent from the history of

the 1871 Act and our prior cases, and we expressly leave further development of

this action to another day.” Id. 695. Therefore, by its own admission the Monell

court did not fully vet the official policy or custom issue.




                                          17
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 18 of 26




      The assistant principal we assume, without the benefit of discovery or

depositions, followed a procedure and/or an official policy when she had T.S.V.

fill out a Behavioral Reflection Form. Also, the discussion of a study such as the

achievement gap could easily leave an 11-year old in 5th grade to conclude the

study and the mention of it by the science teacher and the support of those

comments by the assistant principal was a school policy or custom. The

impression would have further been confirmed by the request to fill out the

Behavioral Refection Form. Finally, for months following this horrible day at

school the Defendant school district did little to correct or remedy the impressions

created by its employee and one of its administrators and the procedural

requirement to fill out this behavior form signaling T.S.V. had somehow violated a

behavioral rule or expectation. We submit these actions are indicative of an

unspoken and unwritten policy of tolerance of racial discrimination. U.S. Const.,

amend XIV, § 1. We do not disagree that the Defendant has written policies

against racial discrimination but when faced with a clear and egregious violation of

those policies by an employee and an administrator, the Defendant took no

meaningful corrective action. This is deliberate indifference to the spirit of the

policies. Id.

      The Defendant makes a misguided argument that since T.S.V. was not

expelled, suspended, or otherwise prohibited from attending school at the


                                          18
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 19 of 26




Defendant school district and Plaintiff Dennis A. Verrett, Jr. voluntarily moved

T.S.V. to a different school and school district, T.S.V. was somehow not deprived

of the benefit of the public education offered by the Defendant. See Def. Memo.

Pg. 22-23. The Defendant by creating a hostile educational environment through

its actions and inactions caused the Plaintiffs to believe the only way T.S.V. would

benefit from a discrimination free learning environment and have an equal

opportunity to participate in classroom discussion and activities was to move to a

different school and school district. See Boyer-Liberto v. Fontainebleau

Corporation, 786 F. 3d 264, 277 (4th Cir. 2015). Defendant did violate the

Plaintiffs’ Fourteenth Amendment rights by not giving this egregious behavior the

attention needed to implement the corrective remedies necessary to make sure all

the students present in the classroom and both the teacher and assistant principal

would clearly understand that this was inappropriate and would not happen again.

U.S. Const., amend XIV, § 1. As stated earlier, students in Minnesota are entitled

to receive an appropriate public education through the age of 21. See Minn. Stat. §

120A.20, subd. 1. After months of communicating with the Defendant and seeing

no meaningful actions taken to correct the discriminatory remarks heard by the 5 th

grade class and T.S.V., Plaintiff Dennis A. Verrett, Jr. was well within his rights to

conclude T.S.V. would receive a better chance at achieving academic excellence at

a different school district.


                                          19
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 20 of 26




V. Defendant violated the Minnesota Human Rights Act.

      The Minnesota Human Rights Act (“MHRA”) provides that “[i]t is an unfair

discriminatory practice to discriminate in any manner in the full utilization of or

benefit from any educational institution, or the services rendered thereby to any

person because of race, color, creed, religion, national origin, sex, age, marital

status, status with regard to public assistance, sexual orientation, or disability, or to

fail to ensure physical and program access for disabled persons.” Minn. Stat. §

363A.13, subd. 1.

      The Plaintiffs’ complaint properly pled the egregious behavior of the teacher

and assistant principal as endorsed and validated by the failure of the school

district to take any meaningful corrective action were violations of the MHRA.

See Pl. Compl. Para. 70-76. The Mumid court denied a Rule 12(b)(1) and (6)

motion to dismiss stating, “The Court declines to dismiss the Complaint on the

grounds advanced by the Institute at this early stage of the proceedings. The

Plaintiffs have adequately noticed their cause of action in the Complaint, and

should be allowed discovery to prove intentional discrimination by way of direct

evidence, thereby obviating the need to meet the McDonnell Douglas test.” See

Mumid v. Abraham Lincoln High Sch., 618 F. 3d 789, (8th Cir. 2010). The

plaintiffs in the Mumid court case alleged both Title VI claims and MHRA claims

against an educational institution very similar to the case at bar. If construed in the


                                           20
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 21 of 26




most favorable light to the Plaintiffs and if given the opportunity for discovery, the

Plaintiffs have met their burden to properly and adequately pled violations of the

MHRA by the Defendant and should be permitted to move forward.

VI. Defendant violated the Saint Paul Human Rights Ordinance.

      Section 183.02(9) of the Saint Paul Human Rights Ordinance (the

“Ordinance”) defines discrimination to include “all unequal treatment of any

person by reason of race, creed, religion, color, sex, sexual or affectional

orientation, national origin, ancestry, familial status, age, disability, marital status

or status with regard to public assistance.” Saint Paul, Minn. Code § 183.02(9).

The Ordinance provides that it is unlawful to discriminate in any manner with

respect to access to, or use or benefit from, the services and facilities provided by

an education institution. Saint Paul, Minn. Code § 183.05(1). The official

investigation set forth in the July 5, 2018, Memorandum of Findings promulgated

by the Saint Paul Department of Human Rights, herein incorporated by reference,

concluded the Defendant violated § 183.02(9) by the racial comments made by its

employee and validated by its assistant principal and then endorsed by the

deliberate indifference of the organization through its failure to take meaningful

corrective measures in a timely manner. The Plaintiffs have properly plead and

adequately noticed the Defendant in compliance with the Rule 8(2) requirements of

notice pleading of the Defendant violations of § 183.02(9) and supported those


                                           21
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 22 of 26




allegations with facts, which if true will entitle Plaintiffs to relief under § 183.02(9)

and the other civil rights laws cited above.

VII. Plaintiffs’ Response to Defendant’s Claim that Verrett Lacks Standing
to Assert Individual Claims.

      Regarding the issue of lack of standing asserted against Plaintiff, Dennis A.

Verrett Jr. (“Verrett”), Defendant’s assertions fail on multiple levels and for

multiple reasons.

      Defendant correctly identifies the burden of Plaintiff Verrett to demonstrate

that he has satisfied the injury in fact requirement, but thereafter fails to engage in

an in-depth analysis of why such is wanting in this matter. The U.S. Supreme

Court has held that, to satisfy the injury in fact requirement, a party seeking to

invoke the jurisdiction of a federal court must show three things: (1) "an invasion

of a legally protected interest," (2) that is "concrete and particularized," and (3)

"actual or imminent, not conjectural or hypothetical." See Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1548 (2016) (quoting Lujan v. Defenders of Wildlife, 504 U.S.

555, 560 (1992)).

      The most obvious example of Verret’s injury in fact is that he has had to

undertake the additional and unanticipated expense of relocating his family so that

his children could attend a school that does not teach racial inferiority. In order to

protect T.S.V.’s interests in being free from discrimination, Verrett moved his

family from a home he rented with an option to buy in St. Paul to a home he

                                           22
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 23 of 26




purchased in Monticello, Minnesota. The increased cost of the housing, the cost of

the move, and the losses suffered as a result of a rapid and unanticipated relocation

of his business were all costs of this relocation. These are hard costs and financial

losses associated with this move motivated by his need to safeguard a legally

protected interest of his daughter, precisely the type of concrete and particularized

damages with which courts have not struggled.

      Verret also regularly volunteered at the school and therefore felt a direct

impact of Defendant’s conduct unlike most parent claimants. As noted in the

Memorandum of Findings:

 “Complainant Father regularly spent time at the school volunteering prior to the
 racial harassment. . .Because Respondent no longer felt that the school was
 welcoming towards all races and wanted to create an equal and just educational
 environment, Complainant Father felt uncomfortable both sending his daughter
 to school there and participating in school activities as a parent there.”

 This is precisely the scenario found in Walker v. Ford Motor Co., 684 F.2d 1355,

 1358-59 (11th Cir. 1982)(the court found a hostile environment where racial

 harassment made plaintiff feel "unwanted and uncomfortable in his surroundings"

 even though the harassment was not directed at him.) Verret’s loss of comfort in

 participating in school activities, an activity to which he was committed to

 maintain a direct role in his child’s education is yet another way that his injury

 was real and direct.




                                          23
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 24 of 26




      In addition, Verrett has an unrestricted right to instill in his child, T.S.V.,

values consistent with his own, such as racial equality and non-discrimination

based on race. The actions of the Defendant have interfered with that right and has

introduced a false narrative of racial inferiority.

      And finally, there is, the more speculative loss suffered by Verrett that will

arise from the long-term adverse effects of discrimination on T.S.V. and her

academic and career trajectory. These types of damages, while likely more

significant and substantial in the long-term, are by their very nature speculative

because they are yet to occur. The U. S. Supreme Court has, however, been

relatively forgiving in this regard. The Court has held that economic injury need

not have already occurred but can result from policies that, for example, are likely

to deprive the plaintiff of a competitive advantage or a bargaining chip. See

Clinton v. New York, 524 U.S. 417, (1998) at 432-34 (finding cooperative has

standing to challenge veto of tax benefit enacted to foster ability to purchase

processing plants); Association of Data Processing Service Organizations

Incorporated v. Camp, 397 U.S. 150, 154-56 (1970) (data processing service

providers have standing to challenge decision to permit banks to provide such

services to other banks).

       In Clinton v. New York, for instance, the Court held that New York had

standing to challenge the veto of legislation permitting the state to keep disputed


                                           24
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 25 of 26




medicaid funds. Clinton, 524 U.S. at 432-33. The veto left the state’s ability to

retain the funds uncertain, subject to the outcome of a request for a waiver. Despite

this uncertainty, the Court regarded the “revival of a substantial contingent

liability” sufficient to confer standing. Id. 523. How all this relates back to Verrett

and not merely T.S.V. is a matter of considering increased educational expenses

due to ineligibility for scholarships or less expensive colleges or universities and

decreased earning potential. Both of these potential burdens would have a direct

economic impact on Verrett who will likely need to bear the brunt of increased

education expenses and any delay in T.S.V.’s financial independence.

      Defendant claims that courts have “consistently concluded” that parent’s

lack standing to assert claims on their behalf under the EEOA and Title VI. What

Defendant failed to mention in that regard is that all such courts have been in

circuits other than the Eighth Circuit and that those cases are not precedence for

this Court. A closer review of cases cited, such as Webb v. Susquehanna Tp. Sch.

Dist., 93 F.Supp.3d 343 (M.D. Pa. 2015) focus as much on deficiencies of

pleadings as much as it does any strict limitation on standing under Title VI.

Unlike Webb, Verrett is alleging injury in fact that was well-documented in

Plaintiffs’ pleadings and therefore, contrary to the Defendant’s contentions, has

standing to make direct claims in this matter.




                                           25
       CASE 0:18-cv-02513-DSD-BRT Doc. 11 Filed 10/26/18 Page 26 of 26




                                  CONCLUSION

      The court must view the facts as true and in the most favorable light to the

Plaintiffs. Motions to dismiss under Rule 12(b)(1) and (6) are rarely granted and

only if the facts and violations alleged in the pleadings could not possibly set forth

a claim that would entitle the plaintiff to relief. The Plaintiffs should be allowed to

move forward with their claims and conduct discovery to obtain direct evidence

necessary to prove their properly and adequately plead claims against the

Defendant and obtain the relief they seek.

RESPECTFULLY SUBMITTED,

Dated: October 26, 2018                  JOSLIN & MOORE LAW OFFICES, P.A.

                                        __/s/ Patrick B. Moore_____
                                        Patrick B. Moore, #252384
                                        221 NW Second Ave.
                                        Cambridge, MN 55008
                                         (763) 689-4101
                                        pbmoore@joslinmoore.com

Dated: October 26, 2018                 STROOTMAN LAW OFFICE, P.L.L.C.

                                        __/s/ Gary W. Strootman____
                                        Gary W. Strootman (#252414)
                                        5701 Shingle Creek Pkwy, Suite 110
                                        Minneapolis, MN 55430
                                        (612) 588-0488
                                        gary@strootmanlaw.com
Attorneys for the Plaintiffs




                                          26
